Citation Nr: 1224455	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-13 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD), pneumonia, bronchitis, and asthma (a lung disability).

2.  Entitlement to service connection for a lung disability.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In his April 2009 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  Parenthetically, during a May 2012 correspondence, the Veteran waived the 30-day notice requirement and accepted to be scheduled for a hearing.  In a subsequent letter sent to the Veteran in May 2012, the RO informed the Veteran of a Board hearing scheduled the following week.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed October 2002 rating decision denied service connection for a lung disability.

2.  The evidence pertaining to the Veteran's lung disability received since the October 2002 rating decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current lung disability did not have onset in active service and is not otherwise etiologically related to his service, to include exposure to insecticide.


CONCLUSION OF LAW

1.  The October 2002 rating decision that denied service connection for a lung disability became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received since the October 2002 rating decision is new and material, and the claim for service connection for a neck disability is reopened.  38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2002, the RO denied service connection for a lung disability.  The decision is final.  38 U.S.C.A. § 7104 (West 2002).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Importantly, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must assess the new and material evidence in the context of the other evidence of record and make new factual determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Most recently, the Court of Appeals for Veterans Claims (Court) has held that in determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Notwithstanding the RO's decision to reopen the claim for service connection for a lung disability, the Board has jurisdictional responsibility to determine whether it is proper to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim.  Only if the Board determines that new and material evidence sufficient to reopen the claims has been received, will the Board proceed to address the merits.  Otherwise, the analysis ends with a decision to not reopen the claim.

The RO denied the Veteran's claim for service connection for a lung disability in October 2002 because his lung disability was neither incurred in, nor caused by, active service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has a lung disability which had its onset in service or is otherwise related to his active service.

Since the October 2002 final disallowance, the RO has received Morning Reports from February 1952 to March 1952, indicating that the Veteran reported to sick call, was subsequently discharged from the hospital, and released for duty.

Based on the above, the Veteran was afforded a VA respiratory examination in March 2012.  The examination report is associated with the claims file and includes a medical etiology opinion regarding the Veteran's lung disability.

Taken together, this evidence submitted after the final disallowance in October 2002 (including the Morning Reports and VA examination, but particularly the Morning Reports) relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

In summary, new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a lung disability and his claim is reopened.  The appeal is allowed to this extent only.

Having found that the claim should be reopened, the Board will address now the merits of the Veteran's claim for service connection for a lung disability.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this case, the Veteran served in active duty during the Korean War.  He contends that his lung disability is related to his active service, specifically, an approximate year-long period when he was assigned to disperse the insecticide dicholorodiphenlytrichloroethane (DDT) and Lindane on himself and on Korean prisoners of war (POWs) in camps to treat lice.  He also alleged that he was treated for pneumonia in service.

The Federal Circuit has held that depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

At this juncture, the Board notes the National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records are not available due to a fire.  In a case such as this where the Veteran's service treatment records are unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

O'Hare does not raise a presumption that the missing medical records would, if they still existed, necessarily support the appellant's claims.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the appellant in developing the claims, and to explain its decision when the appellant's service treatment records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

While the Veteran's service treatment records are unavailable, Morning Reports for the 38th Preventative Med Control Detachment, dated February 1952 to March 1952, were obtained and associated with the record.  A Morning Report from February 1952 showed "APO 59 LD yes," indicating a line of duty injury, illness or disease and "Fr dy to sk 64th Fld Hosp," indicating the Veteran's duty status to sick status change.  In March 1952, a Morning Report showed "From sk 21st Evac hosp to dy SO # 65 para 3 Hqs 21st Evac Hosp APO 301 dtd 5 Mar 52," indicating that the Veteran was discharged from the hospital and returned back to duty.

With consideration of the benefit-of-the-doubt doctrine and O'Hare, the Board finds that these Morning Reports, coupled with the Veteran's lay statements of in-service treatment for pneumonia and letters sent to his mother while stationed in Korea, establish that the Veteran was treated for pneumonia in 1952 while he was on active duty.  The Board also does not dispute the allegation that the Veteran was exposed to insecticide as part of his duties in service.  

Simply stated, the Board finds that the loss of the service medical records is moot as the Board has taken the Veteran's statements regarding his service, and treatment in service, as fact.  The Board accepts the Veteran's statement regarding what happened during service and what he did during service, therefore, the loss of the medical records from the 1950's does not prejudice his claim.

However, the critical question is not what happened in service but whether his current lung disability was incurred in service or is otherwise etiologically related to his service, including this insecticide exposure many years ago.

A private treatment report from October 1993 indicated the Veteran's complaint of a cough with yellow sputum.  The health care provider noted that the Veteran had a history of cigarette use for 25 years, ending 10 years prior to the 1993 treatment.  The health care provider also noted a history of "much environmental dust exposure through his occupation working in mills" and he "[f]requently gets Pneumonia in winter time."  At that time, he was diagnosed with pneumonia and COPD.

Such a medical report provides highly probative evidence against the Veteran's claim, clearly indicating two other probable causes of the Veteran's lung disability: (1) smoking for 25 years; and (2) dust exposure working in the mill.  Importantly, the Veteran's service was not even cited in this report as a possible cause.

In March 2012, the Veteran was afforded a VA respiratory examination.  At that time, the VA examiner diagnosed the Veteran with chronic COPD and recurrent pneumonia.  He noted the Veteran's treatment of pneumonia in service in 1952 and his report of insecticide exposure (including DDT and Lindane) for a total of approximately one year.  While the examiner indicated that the Veteran was treated (by his mother who was a nurse) for pneumonia approximately one year after discharge, he also explicitly noted that the Veteran had not been hospitalized for pneumonia or COPD since 1952.

The March 2012 VA examiner ultimately opined that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The bases for his medical opinion were that "[i]n general, insecticides are not known to cause any permanent lung damage or recurrent pneumonia.  Additionally, the medical probability that he had pneumonia due to inhaling pesticides is extremely low."

The examiner further noted that the Veteran had a long history of smoking and explained that it is a "well established risk factor for the development of COPD as well as pneumonias (especially in the setting of COPD)."

Supplementing his explanation, the VA examiner noted that he reviewed the Veteran's case with Dr. "S.C.," a pulmonologist, who concurred with his opinion and rationale.

This medical opinion is found to be highly probative evidence against the Veteran's claim for service connection for a lung disability as it not only fails to establish the requisite nexus between the Veteran's current lung condition and his active service, it contradicts that relationship.  Indeed, the VA examiner provided an adequate rationale for his medical opinion, which was clearly based on a review of the Veteran's relevant history.

The earliest evidence of record reflects that that Veteran was treated for a lung disability, in October 1993.  The Board notes the lengthy period between the Veteran's separation from service and when he was first diagnosed with a lung disability.  This long lapse of time (over two decades after separation from active service) is evidence against a finding that any current lung disability had its onset during service or is related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

The Veteran also submitted chemical sampling information of Lindane, which he found through his research on the Occupational Safety and Health Administration (OSHA) website.  A note in the Health Factors section of the description of Lindane indicated that "[e]xposure to lindane is among the three insecticide exposures reported to be positively associated with farmer's lung (hypersensitivity pneumonitis)."  

However, specifically in response to this evidence, the March 2012 VA examiner indicated that a pulmonologist, Dr. S.C., also reviewed the case, to include the conflicting medical evidence described above.  Significantly, Dr. S.C. concurred with the VA examiner's opinion that the Veteran's current lung disability was not incurred in, or caused by, his service, including his exposure to insecticides.  Indeed, the VA examiner highlighted the Veteran's long history of smoking as a risk factor for the development of his current lung disabilities.

In fact, the only other evidence supportive of the Veteran's claim consists of the statements of the Veteran himself.  As mentioned above, the Board acknowledges that the Federal Circuit has suggested that laypersons perhaps can establish the required nexus to service in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the Court categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").

However, the Court has also held that a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board acknowledges that the Veteran's military occupational specialty was that of a Chief Preventive Medicine Technician.  While, in general, the opinion of a medical technician may be probative when considering some medical issues, the Board finds the Veteran's own opinion regarding whether his current lung disability was incurred in service to be of little probative weight as there is no evidence of record that he had any specific training or experience regarding respiratory conditions.  An opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997) (appellant-nurse's statement held not to substantiate nexus in claim of entitlement to service connection for heart disorder, where nurse was not shown to have cardiology expertise). 

Indeed, there is no adequate foundation in the current record to establish that the Veteran has the education, training, or clinical experience to offer a medical nexus opinion relative to the cause of respiratory disabilities.  Cf. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the VA examiner's medical opinion was based on a more comprehensive review of the Veteran's medical history and considered the Veteran's risk factors for lung disabilities, including his 25-year history of smoking.  As such, his medical opinion is more probative than the opinion given by the Veteran.  Indeed, the Board has not ignored the Veteran's background as a medical technician; it is simply finding that his opinion regarding the etiology of his own condition is entitled to lower probative weight. Simply stated, the Veteran's contentions are outweighed by the medical opinion of the VA examiner, who is a medical doctor, as well as the facts cited above.

In short, based on the above, the in-service and post-service medical evidence, to include the medical opinions of the VA examiner (which are found to provide evidence against this claim) are more probative than the Veteran's assertions as to whether his current lung disability is related to his service.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for a lung disability, to include exposure to insecticides, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2001 and January 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

As discussed above, the Board has reopened the Veteran's claim for entitlement to service connection for a lung disability.  As the purpose of the specialized notice required by Kent has been achieved, no prejudice can result to the Veteran from the lack of notice as to the requirements necessary to reopen a previously denied claim.  Regardless, Kent compliant notice was provided to the Veteran in the January 2008 letter.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's in-service Morning Reports, a formal finding of the unavailability of his service treatment records due to a fire at the NPRC, and post-service treatment records, both VA and private.  These records, adequately identified as relevant to the Veteran's claims, have been obtained, to the extent possible with negative responses associated with the attempts, or otherwise submitted and are associated with the claims file.  

In this case, VA has afforded the Veteran with a VA examination in March 2012 in connection with his claim.  The VA examination report has been reviewed and it includes all relevant findings necessary to evaluate the claim adjudicated herein.  The report is therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As such, the RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.
ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a lung disability; to this extent only, the appeal is granted.

Entitlement to service connection for a lung disability is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


